Citation Nr: 1550632	
Decision Date: 12/02/15    Archive Date: 12/10/15

DOCKET NO.  13-17 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri 


THE ISSUE

Entitlement to service connection for right ear hearing loss. 


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from September 1969 to March 1980.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which, in pertinent part, denied service connection for bilateral hearing loss.  In an October 2015 rating decision, the RO fully granted service connection for left ear hearing loss; therefore, this issue is not in appellate status, and is not before the Board.  

In April 2015, the Board remanded the appeal to the RO for additional development.  The matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  An additional discussion of the RO's compliance with the April 2015 Board Remand is included in the Duties to Notify and Assist section below.

In evaluating this case, the Board has not only reviewed the physical claims file, but has also reviewed the file on the "Veterans Benefits Management System" and on the "Virtual VA" system to ensure a complete assessment of the evidence.
 

FINDINGS OF FACT

1.  The Veteran experienced acoustic trauma in service.  

2.  The Veteran has a current right ear hearing loss disability. 

3.  Symptoms of right ear hearing loss were not chronic in service, were not continuous since service, and were not shown to a compensable degree within one year of service separation.  The Veteran's right ear hearing loss is not etiologically related to active service.  



CONCLUSION OF LAW

The criteria for service connection for right ear hearing loss have not been met.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1153, 1154(a), 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veteran Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The RO provided notice to the Veteran in October 2009, prior to the initial adjudication of the claim.  The RO provided notice to the Veteran regarding what information and evidence is needed to substantiate the claim of service connection, as well as what information and evidence must be submitted by the Veteran, and what evidence VA would obtain.  The October 2009 notice letter also addressed the rating criteria and effective date provisions that are pertinent to the Veteran's claim.

With regard to the duty to assist, VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file include service treatment records, post-service VA treatment records, VA examination reports from November 2010 and September 2015, a VA addendum medical opinion from December 2010, and the Veteran's statements.  

The Veteran was afforded VA medical examinations in November 2010 and September 2015 in connection with his claim of service connection for bilateral hearing loss.  38 C.F.R. § 3.159(c)(4).  In addition, addendum medical opinions were obtained in December 2010 and December 2012.  When VA undertakes to provide an examination or obtain an opinion, it must ensure that the examination and opinion are adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the November 2010 and September 2015 VA examinations and the December 2010 and December 2012 addendum opinions, taken together, are adequate with regard to the claim of service connection for right ear hearing loss.  The opinions considered all the pertinent evidence of record, to include the statements of the Veteran, and provided a rationale for the opinions stated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or medical opinion has been met.  38 C.F.R. § 3.159(c)(4).  

In the April 2015 Remand, the Board requested that updated VA and private treatment records for the Veteran's hearing loss be obtained and associated with the claims file.  Updated VA treatment records have been associated with the file.  Regarding private treatment records, the Board specifically noted that the Veteran, in the June 2013 Substantive Appeal (VA Form 9), indicated that he recently sought treatment from a private audiologist in order to provide an opinion in support of the appeal.  In August 2015, the Appeals Management Center sent notification to the Veteran requesting the Veteran submit any additional private medical records or complete a VA Form 21-4142 (Authorization for Release of Information) to allow VA to retrieve any outstanding private medical records. The Veteran has not provided any additional private medical records or submitted a completed VA Form 21-4142.  As stated by the Court, the "duty to assist is not always a one-way street" and the veteran is obliged to cooperate in the development of the pending claim.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Therefore, the Board will decide this matter based on the evidence of record as it is currently developed.

As such, the RO has provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal.  Mayfield, 444 F.3d. 1328.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duties to notify and assist in the development of the claims.
 
Service Connection - Laws and Regulations

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  "Congress specifically limits entitlement to service-connected disease or injury to cases where such incidents have resulted in a disability.  In absence of proof a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

In this case, sensorineural hearing loss, as an organic disease of the nervous system, is considered by VA to be a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. 
§ 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  Where there is a chronic disease shown as such in service or within the presumptive period under § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b).  This rule does not mean that any manifestation in service will permit service connection.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as an organic disease of the nervous system (sensorineural hearing loss), become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

Specific to claims of hearing loss, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  In evaluating claims of service connection for hearing loss, it is observed that the threshold for normal hearing is from zero to 20 decibels, with higher threshold levels indicating some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  However, in Hensley, the United States Court of Appeals for Veterans Claims indicated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service.  Id; see also Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992) (interpreting that 38 C.F.R. § 3.385 does "not serve as a bar to service connection" where there is an absence of results of an in-service audiometric examination capable of being compared with the regulatory pure tone and speech recognition criteria).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465, 469.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F.3d 1372, 1377.  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.   

Service Connection - Analysis

The Veteran contends that service connection is warranted for right ear hearing loss.  Specifically, the Veteran contends that he experienced acoustic trauma during service as repetitive exposure to loud aircraft noises.  In addition, the Veteran identified a specific aircraft explosion in or around 1972, after which the Veteran reported he began to experience hearing loss.  The Veteran further contends that he has continuously experienced hearing loss since service.  

After a review of all the evidence of record, lay and medical, the Board first finds that the Veteran experienced acoustic trauma during service.  According to service personnel records, the Veteran's military occupational specialty was as an aviation administration clerk.  The Veteran has indicated that in this role he was repetitively exposed to loud aircraft noises.  See November 2010 VA Examination Report; August 2011 Notice of Disagreement.  The Board finds the Veteran's statements about his experiences to be credible and consistent with the places, types, and circumstances of his service.  Accordingly, loud noise exposure (acoustic trauma) in service is recognized.  See 38 U.S.C.A. § 1154(a).  

After a review of all the evidence of record, lay and medical, the Board finds that the Veteran has a current right ear hearing loss disability.  See 38 C.F.R. § 3.385.  Both the November 2010 and September 2015 VA examination reports document right ear hearing loss.  

On the VA audiological examination in November 2010, pure tone thresholds, in decibels were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
10
15
40
LEFT
20
25
25
45
65

Speech audiometry revealed speech recognition ability of 96 percent in the right ear.  Following VA examination, the VA examiner indicated that the Veteran demonstrated mild, high-frequency sensorineural hearing loss in the right ear with normal word recognition ability.  

The November 2010 audiometric examination results reveal a pure tone threshold of 40 decibels or greater in at least one tested frequency between 500 Hertz and 4000 Hertz in the right ear; therefore, these results demonstrate a current right ear hearing loss disability that meets the standards of 38 C.F.R. § 3.385.  

On the VA audiological examination in September 2015, pure tone thresholds, in decibels were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
15
30
60
LEFT
25
35
35
55
75

Speech audiometry revealed speech recognition ability of 94 percent in the right ear.  Following VA examination, the VA examiner indicated that the Veteran demonstrated sensorineural hearing loss in the right ear in the frequency range of 500 to 4000 Hertz.  

The September 2015 audiometric examination results reveal a pure tone threshold of 40 decibels or greater in at least one tested frequency between 500 Hertz and 4000 Hertz in the right ear; therefore, these results demonstrate a current right ear hearing loss disability that meets the standards of 38 C.F.R. § 3.385.  

The Board next finds that the weight of the evidence demonstrates that the Veteran did not experience chronic symptoms of right ear hearing loss in service or continuous symptoms of right ear hearing loss since service separation.  In this regard, the Veteran contends that he began to experience hearing loss during service as a result of routine exposure to aircraft noises.  In addition, the Veteran indicated that he witnessed an aircraft explosion that resulted in hearing impairment and tinnitus that have persisted since service.  

Service medical examinations indicate that the Veteran's right ear hearing was repetitively measured as within normal limits.  On the service entrance audiological examination performed in July 1969, pure tone thresholds, in decibels were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
15
0
0
NT
0
LEFT
15
0
-5
NT
0

On the service audiological examination performed in May 1970, pure tone thresholds, in decibels were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
5
5
0
LEFT
5
5
0
5
0

On the service audiological examination performed in March 1973, pure tone thresholds, in decibels were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
5
5
LEFT
15
5
10
10
15


On the service audiological examination performed in May 1978, pure tone thresholds, in decibels were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
5
0
LEFT
5
5
10
10
20

On the service separation examination performed in December 1979, pure tone thresholds, in decibels were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
5
5
LEFT
10
5
10
10
25

Although the Veteran is not required to demonstrate hearing loss in service to substantiate his claim for service connection, none of the pure tone thresholds in the right ear exceeded 20 decibels and there is no indication in the record that these tests were inadequate.  See Hensley at 159-60.  Service treatment records do not reveal any complaints of, a diagnosis of, or treatment for hearing impairment.  In contrast, service treatment records document treatment for other conditions, including an April 1978 report of left ear pain.  Moreover, the Veteran checked "No" when asked if he then had or had ever had any "hearing loss" or "ear, nose, of throat trouble" on the December 1979 Report of Medical History form completed shortly before the service separation examination, but the Veteran did report seasonal hay fever, one instance of high blood pressure, and one instance of a sexually transmitted infection.  As the Board finds that hearing loss is a condition that would have ordinarily been recorded during service, the Board also finds that service treatment records that show the Veteran did not have any complaints relating to hearing loss with normal audiometric testing to be highly probative.  See Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (citing Fed. R. Evid. 803(7) for the proposition that the absence of an entry in a record may be evidence against the existence of a fact if it would ordinarily be recorded); Kahana, 24 Vet. App. 428, 438. 

The earliest post-service objective evidence of right ear hearing loss contained in the record is found in an April 2009 VA audiology consultation record, over 25 years following service separation.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor to consider as evidence against a claim of service connection).  In weighing the statements of the Veteran regarding the onset of symptomatology made in conjunction with the current claim for VA compensation against the other evidence of record, including contemporaneous evidence that does not demonstrate continuity of symptomatology, the absence of complaints of, a diagnosis of, and treatment for hearing loss for over 25 years is one factor that the Board has considered in finding that the Veteran's recent statements are less probative than the other evidence of record on the question of continuity of symptomatology after service.  See id; see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible).  For these reasons, the Board finds that the weight of the evidence shows that the Veteran did not experience chronic symptoms of hearing loss in service, or continuous symptoms of hearing loss since service separation.  

The Board next finds that hearing loss did not manifest to a compensable degree within one year of service separation.  The April 2009 VA audiology consultation report provides the earliest post-service audiometric data and diagnosis documenting a right ear hearing loss disability.  As the Veteran was separated from active service in March 1980, the April 2009 diagnosis of a right ear hearing loss disability occurred outside the one-year presumptive period.  38 C.F.R. §§ 3.307, 3.309(a). 

The Board further finds that the weight of the evidence demonstrates that the currently-diagnosed right ear hearing loss is not related to noise exposure in service.  In this regard, while the Veteran has indicated repetitive acoustic trauma during service as a result of proximity to loud aircraft noises affecting both ears, the single aircraft explosion reported by the Veteran to have occurred in or around 1972 has been consistently described as only affecting the Veteran's left ear. 

Upon VA audiological consultation in April 2009, the Veteran reported that he recently became aware of his hearing difficulty as he was asking people to repeat words during conversation.  The Veteran reported that he didn't notice a problem earlier because he lived alone.  The VA audiologist provided a diagnosis of asymmetrical high-frequency sensorineural hearing loss.  Upon subsequent VA otorhinolaryngological (ENT) consultation in April 2009, the Veteran reported recently noticing a slow onset of left ear hearing loss over the preceding three years.  

Upon VA examination in November 2010, the Veteran reported routine exposure to loud aircraft and exposure to a helicopter explosion that affected his left ear.  The Veteran also reported a post-service work history of working at a hospital involving operation of heavy equipment for fifteen years, and working as a truck driver for ten years.  Following audiological examination, the VA examiner opined that the Veteran's bilateral hearing loss was at least as likely as not caused by or a result of acoustic trauma during service.  As rationale, the VA examined indicated that the Veteran's "current hearing status is consistent with noise exposure being the basis for his impairment."  However, the VA examiner indicated that his opinion was a provisional opinion as he had not yet reviewed the Veteran's service treatment records.  The VA examiner further indicated that once the service treatment records are available for review, "a stronger appraisal will be offered regarding the effects of [the Veteran's] military experiences affecting his claims for hearing loss."  

In December 2010, an addendum medical opinion was obtained from the November 2010 VA examiner following review of the Veteran's service treatment records.  The VA examiner opined that the data reviewed in the claims file "does not support claims for hearing loss and tinnitus being attributable to military acoustic trauma."  As rationale, the VA examiner noted the disparity between the right and left ears upon service discharge audiological examination.  The VA examiner indicated that "the disparity . . . is not indicative of aggravation of hearing from acoustic trauma as both ears had equal opportunity for exposure where both ears would have displayed a slight impairment."  The VA examiner noted, however, that an ENT examination should be performed as notation in the record suggested an orbital fracture in service as the source of the aggravation of left ear hearing loss noted during service.  

In the August 2011 Notice of Disagreement, the Veteran indicated that his current bilateral hearing loss is the direct result of recurrent exposure to helicopter engines and close proximity to a helicopter explosion during service.  The Veteran acknowledged that he did not report symptoms of hearing loss during service, but contends that the lack of evidence does not mean he did not experience such symptoms.  The Veteran further indicated that the lack of available treatment for hearing loss would make repeated appointments with physicians non-purposeful.  

In a December 2012 addendum opinion, the November 2010 VA examiner again noted the Veteran's contentions of repetitive acoustic trauma and the single incident of close proximity to the helicopter explosion.  The VA examiner indicated that his prior conclusions were based on equal noise exposure in both ears, and did not consider the effects of the helicopter explosion.  The VA examiner also indicated that the helicopter explosion affected the Veteran's left ear only, "with his head acting as a buffer isolating his [right] ear from damage."  The VA examiner further indicated that the aggravation noted at 4000 Hertz in the left ear upon service discharge is indicative of high frequency cochlear damage, which supported the Veteran's claim of left ear tinnitus as attributable to a single event, not ongoing noise exposure from working with aircraft during his military service.  

Upon VA ENT examination in September 2015, the Veteran reported close proximity to a helicopter crash and explosion in 1972 where the Veteran "turned his head to [the] right to get away from explosive noise."  The Veteran reported that this resulted in more noise exposure in the left ear.  The Veteran also reported an in-service orbital fracture, for which he did not receive treatment.  Following examination, the VA examiner opined that the Veteran's right ear hearing loss "may be related to other exposures from loud truck driving noise, explosive noises and [the] aging process . . . these causes are speculative in nature."  

Following VA audiological examination in September 2014, the VA examiner opined that the Veteran's right ear hearing loss is less likely than not caused by or a result of an event in service.  As rationale, the VA examiner indicated that the Veteran demonstrated normal auditory thresholds during service and there was no permanent significant threshold shift greater than normal progression and test-retest reliability during military service.  The VA examiner referenced a 2005 research study from the Institute of Medicine that concluded that there is insufficient scientific evidence to support delayed-onset hearing loss secondary to military noise exposure.  In conclusion, the VA examiner indicated that "there is no basis on which to conclude that a current hearing loss is causally related to military service, including noise exposure."  As rationale for this opinion, the VA examiner indicated that there was no evidence that the Veteran experienced hearing loss or aggravation of hearing in his right ear during service.  In contrast, the VA examiner opined that the Veteran's left ear hearing loss was at least as likely as not caused by or a result of service.  

In review of the medical opinions of record, the Board finds that the opinions provided by two VA examiners provide probative weight against the Veteran's claim of service connection.  In the December 2010 addendum opinion, the November 2010 VA examiner opined that the service treatment records do not support the Veteran's claim of hearing loss based on acoustic trauma, noting that the aggravation of hearing documented in the left ear at service separation was not likely due to acoustic trauma as there was no aggravation noted in the right ear.  In the December 2012 addendum opinion, the November 2010 VA examiner opined that the Veteran's service treatment records supported acoustic trauma from a single event (the helicopter explosion); however, the VA examiner indicated this event did not affect the right ear.  The September 2015 VA audiology examiner opined that the Veteran's right ear hearing loss is less likely than not due to acoustic trauma in service.  These VA opinions are consistent with 2009 VA treatment records that reflect that the Veteran only began to notice symptoms of hearing loss in 2006.  

The Board notes that the September 2015 VA ENT examiner provided an opinion indicating that the Veteran's right ear hearing loss may be related to explosive noises.  However, the VA examiner also included post-service factors as potential causes of the Veteran's right ear hearing loss (loud truck driving noise and the aging process), and indicated that his etiological opinion was speculative.  A medical opinion that uses the term "may" without support clinical data or rationale is too speculative to provide the degree of certainty required for medical nexus evidence.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); see also Obert v. Brown, 5 Vet. App. 30, 33 (1993); Beausoleil v. Brown, 8 Vet. App. 459, 462 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996) (holding that any medical link that is speculative, general or inconclusive in nature is of no probative value and not a sufficient basis to grant service connection); 38 C.F.R. § 3.102 (reasonable doubt does not include resort to speculation or remote possibility).  Therefore, the Board finds that the  February 2012 VA ENT examiner's opinion regarding the Veteran's right ear hearing loss has no probative value and is outweighed by the probative VA opinions discussed above.  

The Board acknowledges the Veteran's statements that indicate symptoms of hearing loss, including having difficulty understanding normal conversation.  In addition, the Veteran contends that his hearing loss is the result of acoustic trauma incurred in-service.  The Board finds that the Veteran is competent to report symptoms of hearing impairment that he perceives through his own senses.  See Layno, 6 Vet. App. 465, 469.  However, the Board finds that in this particular case, the etiology of hearing loss falls outside the realm of common knowledge of a layperson and thus, the Veteran is not competent to provide evidence on the issue of causation.  See Jandreau, 492 F.3d 1372, 1377 n.4; see also Kahana, 24 Vet. App. 428, 438.  As such, the Board affords the Veteran's lay assertions regarding etiology of his current hearing loss disability little probative weight.  

Based on the above, the Board finds that the weight of the competent and credible evidence demonstrates no relationship between the Veteran's active service and the current right ear hearing loss disability, including no credible evidence of chronic symptoms of hearing loss in service, of hearing loss to a compensable (10 percent) degree within one year of service separation, or continuity of symptomatology of hearing loss since service.  The November 2010 and September 2015 VA examination and opinions therein, including the December 2010 and December 2012 addendum medical opinions, taken together, are competent and probative medical evidence and are supported by adequate rationale.  The VA examiner was informed of the pertinent evidence, including the Veteran's own reported history and complaints, reviewed the available service treatment records, and fully articulated the opinions; therefore, the Board finds that the weight of the lay and medical evidence of record is against a finding of a relationship between acoustic trauma in service and the current right ear hearing loss disability.  

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim of service connection for right ear hearing loss, on a direct and presumptive basis, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for right ear hearing loss is denied.  



____________________________________________
K. J. Alibrando 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


